116 S.E.2d 381 (1960)
253 N.C. 224
STATE
v.
Robert DAVIS, alias Pop Davis.
No. 291.
Supreme Court of North Carolina.
October 19, 1960.
*382 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Glenn L. Hooper, Jr., for the State.
J. Harvey Turner, Kingston, for defendant appellant.
RODMAN, Justice.
Defendant contends his motion to nonsuit should have been allowed since the State offered no evidence tending to show the record player had a value in excess of $100. His argument is based on this reasoning: Knowingly receiving stolen property is a misdemeanor or a felony dependent on the value of the stolen property, G.S. § 14-72; the Superior Court is given exclusive jurisdiction when the property has a value in excess of $100, G.S. § 14-73; but the Municipal-County Courts created pursuant to G.S. § 7-240 have exclusive jurisdiction of all misdemeanors except minor misdemeanors, with respect to which they have concurrent jurisdiction with justices of the peace, G.S. § 7-222; this exclusive jurisdiction has not, as to Lenoir County, been modified by the provisions of G.S. § 7-64; therefore the solicitor had to elect whether to put defendant on trial for a misdemeanor as charged in the warrant, in which case the value of the stolen property was immaterial, or, to put him on trial for a felony, in which event it was necessary to offer some evidence which in good faith would tend to support the allegation that the stolen property had a value in excess of $100, thereby investing the Superior Court with jurisdiction; and since the evidence for the State at the trial fixed a maximum value of $99.95, there was nothing which would tend to support the charge of a felony necessary to give the Superior Court jurisdiction.
*383 The conclusive answer to the contention which the defendant makes is found in c. 509, S.L.1945, making it mandatory for the judge of the Municipal-County Court of Lenoir County, upon demand by the State or defendant for a jury trial, to "immediately transfer such case to the Superior Court of Lenoir County for trial * * *." This statute is constitutional and in effect divested the Municipal-County Court of jurisdiction of criminal offenses otherwise committed to it when a demand was made for jury trial. State v. Norman, 237 N.C. 205, 74 S.E.2d 602. When the jurisdiction of the Municipal-County Court was thus divested, the Superior Court acquired jurisdiction of the criminal charge of receiving, irrespective of whether the crime so charged was a felony or a misdemeanor. G.S. § 7-63. The jurisdiction thus acquired was original and not derivative, and because original, defendant could not there be put on trial until the grand jury had returned a true bill. State v. Norman, supra.
As the Superior Court had jurisdiction irrespective of value, the question of value related only to the quantum of punishment which could be imposed. State v. Talley, 200 N.C. 46, 156 S.E. 142; State v. Dixon, 149 N.C. 460, 62 S.E. 615. The punishment imposed is within permissive limits.
The fact that the property was stolen from T. A. Turner & Co., Inc. rather than from T. A. Turner Co., a corporation, as charged in the bill of indictment, is not a fatal variance. There was no controversy as to who was in fact the true owner of the property. State v. Whitley, 208 N.C. 661, 182 S.E. 338.
The evidence was, we think, sufficient to require submission of defendant's guilt to the jury. Defendant's exceptions to the charge have been examined, but nothing prejudicial to defendant's rights or requiring discussion has been discovered.
No error.